Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 1 of 23 PageID #: 5




                                                                    EXHIBIT A
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 2 of 23 PageID #: 6
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 3 of 23 PageID #: 7
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20
                           32D04-2007-CT-0001  22      Page 4 of 23 PageID  #:7/17/2020
                                                                        Filed: 8        7:42 PM
                                                                                                                            Clerk
                                              Hendricks Superior Court 4                                Hendricks County, Indiana




                      IN   THE SUPERIOR COURT OF HENDRICKS COUNTY
                                            DANVILLE, INDIANA

 ALLSTATE VEHICLE AND PROPERTY                                 )

 INSURANCE CO., As subrogee of Tricia Veach                    )

                                                               )           Case No.:
                    Plaintiffs,                                )

                                                               )

VS.                                                            )           JURY DEMAND
                                                               )

 LOWES COMPANIES, INC. a/k/a LOWES                             )

 HOME CENTERS, INC. and NEW WIDETECH)
 INDUSTRIES, CO., LTD.                                         )

                                                               )

             Defendants.                                       )



                                                APPEARANCE
             The undersigned,     as attorney enters an appearance    on behalf of the   Plaintiff   ALLSTATE

 VEHICLE AND PROPERTY INSURANCE CO.

                                                      Respectfully submitted,


                                                      ALLSTATE VEHICLE AND PROPERTY
                                                      INSURANCE CO., as subrogee of Tricia Veach


                                                      By:      /s/Brad M. Gordon

 Brad M. Gordon
 GROTEFELD, HOFFMANN, GORDON,               OCHOA & EVINGER, LLP
 3   1 1   South Wacker Drive
 Suite 1500
 Chicago, IL 60606
 Telephone: (3 12) 55 1 -0200
 Facsimile: (3 12) 601-2402
bgord0n@ ghlaw-lltmom
 2 1 9 1 3 -45
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20
                           32D04-2007-CT-0001  22      Page 5 of 23 PageID  #:7/17/2020
                                                                        Filed: 9        7:42 PM
                                                                                                                                      Clerk
                                                Hendricks Superior Court 4                                        Hendricks County, Indiana




                     IN    THE SUPERIOR COURT OF HENDRICKS COUNTY
                                              DANVILLE, INDIANA

ALLSTATE VEHICLE AND PROPERTY                                       )
INSURANCE CO., As subrogee 0f Tricia Veach                          )

                                                                    )            Case No.2
                 Plaintiffs,                                        )

                                                                    )

vs.                                                                 )            JURY DEMAND
                                                                    )
 LOWES COMPANIES, INC. a/k/a LOWES                                  )

 HOME CENTERS, INC. and NEW WIDETECH)
 INDUSTRIES, CO., LTD.                                              )

                                                                    )

        Defendants.                                                 )



                                                   COMPLAINT

        Plaintiff,   ALLSTATE VEHICLE AND PROPERTY INSURANCE CO.                                        (hereinafter


 “Allstate”), as subrogee of Tricia         Veach, by and through          its   attorneys,   GROTEFELD,

 HOFFMANN, GORDON, OCHOA & EVINGER,                             LLP, complains 0f Defendants,              LOWES

 COMPANIES,       INC. a/k/a       LOWES HOME CENTERS, INC. (hereinafter, “LOWES”) and NEW

 WIDETECH INDUSTRIES,                 CO., LTD. (hereinafter,           “NEW WIDETECH”) and for its

 Complaint, states the following:


                                                   THE PARTIES

        1.       Tricia    Veach     (hereinafter “Veach”)     is       domiciled in the State of Indiana and


resides at   8429 Seaﬁeld Drive, Brownsburg, Indiana.

        2.       ALLSTATE is           an   Illinois corporation        with   its   principal place 0f business in


Northbrook,    Illinois.



        3.       LOWES is a North Carolina corporation, Which is incorporated in the                         State of


North Carolina, with       its   principal place 0f business located in the State 0f North Carolina, and                is,
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 6 of 23 PageID #: 10




 therefore, a citizen of the North Carolina and is duly authorized to conduct business within the

 State of Indiana.

        4.        NEW WIDETECH is a foreign entity with its principal place of business

 located at Section B, 34FL. No. 16-1, Xinzhan Rd., Banqiao Dist., New Taipei City 220, Taiwan

 (R.O.C.) Post code 22041.

        5.        NEW WIDETECH, as a Taiwanese corporation, most closely resembles the

 American business form of a corporation and is therefore a citizen of Taiwan.

        6.        At all times relevant, Defendant NEW WIDETECH was engaged in the business

 of designing, manufacturing, supplying, distributing, and selling consumer appliances, including

 dehumidifiers, throughout the United States including in the state of Indiana under the various

 brand names, including under the brand name “ Idylis” and sold exclusively at LOWES.

        7.        At all times relevant, Defendant Lowes was engaged in the business of designing,

 manufacturing, supplying, distributing, and selling consumer appliances, including

 dehumidifiers, throughout the United States, including in the state of Indiana under the brand

 name “Idylis.”

                                               FACTS

        8.        At all relevant times, Veach owned a residence located at 8429 Seafield Drive,

 Brownsburg, Indiana (hereinafter, the “Veach Home”), which was insured by ALLSTATE for,

 among other things, damage caused by smoke and fire.

        9.        Prior to July 17, 2018, the Veachs purchased an Idylis brand dehumidifier

 (hereinafter, the “Dehumidifier”) and placed it into service in the Veach Home.




                                                  2
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 7 of 23 PageID #: 11




        10.     Upon information and belief, NEW WIDETECH designed, manufactured,

 supplied, distributed, and sold into the stream of commerce the Dehumidifier that was purchased

 and used in the Veach Home.

        11.     Upon information and belief, LOWES designed, manufactured, supplied,

 distributed, and sold into the stream of commerce the Dehumidifier that was purchased and used

 in the Veach Home.

        12.     At all relevant times, the Dehumidifier was used for the intended purpose of

 reducing humidity within the Veach Home and was used in a manner reasonably foreseeable to

 LOWES and NEW WIDETECH.

        13.     Upon information and belief and prior to July 17, 2018, NEW WIDETECH

 and LOWES received claims alleging that the dehumidifiers they designed, manufactured,

 inspected, distributed, and sold to the public posed a risk of overheating, igniting fires, and

 causing a fire risk to consumers.

        14.     Prior to July 17, 2018, the Veachs purchased the Dehumidifier.

        15.     On July 17, 2018, the Dehumidifier ignited and burned in the Veach Home, and

 caused significant smoke and fire related property damage.

        16.     A fire origin and cause investigation was conducted following the July 17, 2018

 fire and confirmed the fire at the Veach Home originated from within the Dehumidifier.

        17.     Pursuant to her insurance policy with ALLSTATE, Veach submitted a claim to

 ALLSTATE seeking payment and/or reimbursement for property damage that resulted from the

 aforementioned fire loss.

        18.     ALLSTATE paid amounts in excess of $246,000, to or on behalf of Veach, in

 connection with the claim of loss submitted by Veach for property damage.




                                                   3
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 8 of 23 PageID #: 12




                         COUNT I – STRICT PRODUCTS LIABILITY
                                    NEW WIDETECH

        19.     ALLSTATE re-alleges and incorporates paragraphs 1 through 18 for this Count I

 as if they were set forth and fully pled herein.

        20.     The Dehumidifier was unreasonably dangerous at the time it left the possession

 and control of NEW WIDETECH because:

                a.      the Dehumidifier was designed and manufactured in such a way as to
                        cause a malfunction and ignite a fire;

                b.      the Dehumidifier failed to remove humidity in a safe manner as would be
                        expected by the ordinary consumer;

                c.      the Dehumidifier lacked adequate safety features or safeguards to prevent
                        the Dehumidifier from igniting a fire at the Veach Home;

                d.      NEW WIDETECH failed to properly inspect and test the Dehumidifier to
                        ensure against a fire hazard;

                e.      NEW WIDETECH failed to properly inspect and test the Dehumidifier to
                        ensure that it was safe and not unreasonably dangerous when used to
                        reduce humidity in a residential setting;

                f.      the Dehumidifier was designed, manufactured, marketed, distributed and
                        sold for the purpose of reducing humidity in a residential setting, though it
                        had been manufactured and designed with materials, which were
                        inadequate for such use and which presented a fire hazard;

                g.      the Dehumidifier was labeled, marketed, distributed, supplied, and sold for
                        the purpose of reducing humidity in a residential setting, though the
                        Dehumidifier was unsafe and unreasonably dangerous when used for this
                        intended application;

                h.      the Dehumidifier was designed and manufactured without adequate
                        warning to the intended users that the Dehumidifier posed a fire risk when
                        used for the intended purpose of reducing humidity in a residential setting;

                i.      the Dehumidifier was designed and manufactured without any warning
                        that the Dehumidifier posed a fire risk when used for the intended purpose
                        of reducing humidity in a residential setting;




                                                    4
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 9 of 23 PageID #: 13




                j.      the Dehumidifier was designed and manufactured in such a way as to
                        cause overheating at the control panel within the product that posed a risk
                        of fire when used for the intended purpose of reducing humidity in a
                        residential setting; and/or

                k.      the Dehumidifier was otherwise defective and unreasonably dangerous in
                        its design, manufacture, assembly, distribution and sale.

        21.     As a direct and proximate result of one or more of the aforementioned defective

 and unreasonably dangerous conditions, the Dehumidifier suddenly and calamitously ignited and

 burned in the Veach Home, causing significant smoke and fire related property damage to the

 Veach Home and other property located therein, in addition to causing additional related

 expenses.

        22.     Moreover, NEW WIDETECH’s conduct in continuing to manufacture and supply

 its Dehumidifiers, including to the Veachs, when it knew the Dehumidifier was unreasonably

 dangerous for reasons stated herein, was not only grossly negligent, it amounted to reckless,

 wanton, and knowing conduct, which endangered the life and property of the Veachs.

        23.     Pursuant to the provisions of the policies of insurance issued to Veach by

 ALLSTATE, ALLSTATE paid to or on behalf of its Insured amounts in excess of $246,000 to

 repair or replace damaged or destroyed property and otherwise compensate Veach for losses

 sustained as the result of said fire damage.

        24.     By virtue of said payments, terms of said policy of insurance, and by virtue of

 equity, ALLSTATE has become and is subrogated to all rights, remedies, and causes of action

 accruing to Veach and against the Defendant NEW WIDETECH.

        WHEREFORE, Plaintiff, ALLSTATE VEHICLE AND PROPERTY INSURANCE CO.,

 as a subrogee of Tricia Veach, respectfully requests that judgment be entered in its favor and




                                                  5
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 10 of 23 PageID #: 14




  against Defendant, NEW WIDETECH, on this Count I, in an amount in excess of $246,000

  together with costs, interest, and any other relief the Court deems equitable and just.

                          COUNT II – STRICT PRODUCTS LIABILITY
                                          LOWES

         25.     ALLSTATE re-alleges and incorporates paragraphs 1 through 18 for this Count II

  as if they were set forth and fully pled herein.

         26.     The Dehumidifier was unreasonably dangerous at the time it left the possession

  and control of LOWES because:

                 a.      the Dehumidifier was designed and manufactured in such a way as to
                         cause a malfunction and ignite a fire;

                 b.      the Dehumidifier failed to remove humidity in a safe manner as would be
                         expected by the ordinary consumer;

                 c.      the Dehumidifier lacked adequate safety features or safeguards to prevent
                         the Dehumidifier from igniting a fire at the Veach Home;

                 d.      LOWES failed to properly inspect and test the Dehumidifier to ensure
                         against a fire hazard;

                 e.      LOWES failed to properly inspect and test the Dehumidifier to ensure that
                         it was safe and not unreasonably dangerous when used to reduce humidity
                         in a residential setting;

                 f.      the Dehumidifier was designed, manufactured, marketed, distributed, and
                         sold for the purpose of reducing humidity in a residential setting, though it
                         had been manufactured and designed with materials, which were
                         inadequate for such use and which presented a fire hazard;

                 g.      the Dehumidifier was labeled, marketed, distributed, supplied, and sold for
                         the purpose of reducing humidity in a residential setting, though the
                         Dehumidifier was unsafe and unreasonably dangerous when used for this
                         intended application;

                 h.      the Dehumidifier was designed and manufactured without adequate
                         warning to the intended users that the Dehumidifier posed a fire risk when
                         used for the intended purpose of reducing humidity in a residential setting;




                                                     6
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 11 of 23 PageID #: 15




                 i.      the Dehumidifier was designed and manufactured without any warning
                         that the Dehumidifier posed a fire risk when used for the intended purpose
                         of reducing humidity in a residential setting;

                 j.      the Dehumidifier was designed and manufactured in such a way as to
                         cause overheating that posed a risk of fire when used for the intended
                         purpose of reducing humidity in a residential setting; and/or

                 k.      the Dehumidifier was otherwise defective and unreasonably dangerous in
                         its design, manufacture, assembly, distribution, and sale.

         27.     As a direct and proximate result of one or more of the aforementioned defective

  and unreasonably dangerous conditions, the Dehumidifier suddenly and calamitously ignited and

  burned in the Veach Home, causing significant smoke and fire related property damage to the

  Veach Home and other property located therein, in addition to causing additional related

  expenses.

         28.     Moreover, LOWES’s conduct in continuing to manufacture and supply its

  Dehumidifiers, including to Veach, when it knew the Dehumidifier was unreasonably dangerous

  for reasons stated herein, was not only grossly negligent, it amounted to reckless, wanton, and

  knowing conduct, which endangered the life and property of Veach.

         29.     Pursuant to the provisions of the policies of insurance issued to Veach by

  ALLSTATE, ALLSTATE paid to or on behalf of its Insured amounts in excess of $246,000 to

  repair or replace damaged or destroyed property and otherwise compensate Veach for losses

  sustained as the result of said fire damage.

         30.     By virtue of said payments, terms of said policy of insurance, and by virtue of

  equity, ALLSTATE has become and is subrogated to all rights, remedies, and causes of action

  accruing to Veach and against the Defendant LOWES.

         WHEREFORE, Plaintiffs, ALLSTATE VEHICLE AND PROPERTY INS. CO., as a

  subrogee of Tricia Veach respectfully requests that judgment be entered in its favor and against



                                                  7
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 12 of 23 PageID #: 16




  Defendant,    LOWES,       on   this   Count   II,   in   an amount in excess of $246,000 together with costs,


  interest   and any other   relief the    Court deems equitable and just.


                                                   Respectfully submitted,


                                                   ALLSTATE VEHICLE AND PROPERTY INS.                   CO., as
                                                   subrogee 0f Tricia Veach,


                                                   By:         /s/Brad   M Gordon

  Brad M. Gordon
  GROTEFELD, HOFFMANN, GORDON,                   OCHOA & EVINGER, LLP
  3 11   South Wacker Drive, Suite 1500
  Chicago, IL 60606
  Telephone: (3 12) 55 1 -0200
  Facsimile: (3 12) 601-2402
  b20rd0n@ 2hlaw—llp.com
  Indiana Bar N0. 21913-45
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 13 of 23 PageID #: 17




  CCS ENTRY FORM
                                   IN   THE SUPERIOR COURT OF HENDRICKS COUNTY, INDIANA
  CASE NUMBER:

  CAPTION:                               ALLSTATE VEHICLE & PROPERTY INSURANCE CO. as subrogee 0f Tricia
                                         Veach V. LOWES COMPANIES, INC. a/k/a LOWES HOME CENTERS, INC.
                                         and NEW WIDETECH INDUSTRIES, CO., LTD.

                              Plaintiff’s     counsel ﬁles Complaint,       Summonses and Appearance.

  Submitted by:                                           /s/ Brad M. Gordon
                                                   Brad M. Gordon
                                                   Attorney I.D. 21913-45
                                                   GROTEFELD, HOFFMANN, GORDON,            OCHOA & EVINGER, LLP
                                                   3 11 S.   Wacker    Dr., Suite 1500
                                                   Chicago, IL 60606
                                                   Telephone: 3 12.55 1 .0200
                                                   Facsimile: 3 12.601 .2402
                                                   Email: bgord0n@ghlaw-11p.com

  Party represented:                               ALLSTATE VEHICLE & PROPERTY INSURANCE                            CO., as subrogee
                                                   of Tricia Veach

  Opposing Counsel:


                                                       (TO BE DESIGNATED            BY THE COURT)
  This                       CCS Entry Form        shall be:

                              Placed in case ﬁle

  l—Ir—Ir—Il—
                |_IHI_I|_I
                              Discarded after entry on the
                              Mailed t0 all counsel by:
                              There     is   no attached
                                                               _
                                                           order; 0r
                                                                    CCS
                                                                       Counsel   _Clerk _Court

                              The attached order       shall   be placed in the RJO: Yes   [   ]       No   [   ]



  DATE                                                                 APPROVED
                                                                                               Judge

                                                               CERTIFICATE OF SERVICE
                              I   certify that    on July    17,   2020, service of a true and complete copy of the above and
  foregoing pleading or paper was                              made upon this Court Via    electronic ﬁling.


                                                                                           /s/Brad M. Gordon
                                                                                     Brad M. Gordon
  Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20
                              32D04-2007-CT-0001  22     Page 14 of 23 PageID  #:7/17/2020
                                                                           Filed: 18       7:42 PM
                                                                                                                                                                           Clerk
                                                                  Hendricks Superior Court 4                                                       Hendricks County, Indiana


                                                                   SUMMONS
                                                     In the Superior Court 0f Hendricks                        County
                                                     1 Courthouse Square, #106, Danville, IN 46122
                                                     (317) 745-9231


                                                     Cause No.

ALLSTATE VEHICLE & PROPERTY INSURANCE CO.,                                                  as subrogee        of Tricia Veach,


                                                Plaintiff,


                     __Vs__


LOWES COMPANIES, INC.                      a/k/a   LOWES HOME CENTERS, INC.                                  and   NEW WIDETECH
INDUSTRIES, CO., LTD.

                                                 Defendants.

TO DEFENDANT:                   LOWES COMPANIES, INC. a/k/a LOWES HOME CENTERS, INC.
                                c/o Registered Agent: Corporation Service                Company
                                1605 Curtis Bridge Rd.
                                Wilkesboro,    NC 28697
          You   are hereby notiﬁed that      you have been sued by the person named                   as plaintiff   and     in the Court indicated above.


          The nature of the suit against you is stated in the complaint Which                   is   attached to this    Summons.        It   also states the relief
sought or the demand made against you by the plaintiff.

          An    answer or other appropriate response               in writing to the complaint          must be ﬁled          either   by you or your attorney
within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23) days if this                                  Summons was
received by mail), or a judgment by default may be rendered against you for the relief demanded by plaintiff.

         If you have a claim for       relief against the plaintiff arising          from the same transaction or occurrence, you must                  assert   it   in
your written answer.

           If you need the name of an attorney, you may co    act the Indianapolis   Bar Association Lawyer Referral Service (269—2222), or the Marion County
Bar Association Lawyer Referral Service (634-3950).
                                                                                                               ‘




                                                                                                                     §
Dated7/20/2020                                                            _   _   _                                      _                      WI)
                                                                              Clerk, Hendricks Superior Court


                        (The following manner of service of summons                                   is   hereby designated.)

                                Registered 0r certiﬁed mail.


                                Service at place 0f employment, to-wit:


                                Service on individual        --   (Personal or copy) at above address.


                                Service on agent. (Specify)


                X               Other service. (Specify)                      Sheriff's Service
    Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 15 of 23 PageID #: 19
                      SHERIFF'S RETURN ON SERVICE OF SUMMONS

               Ihereby     certify that   I   have servedthis summons 0n the         day of                                              ,
                                                                                                                                             2020:
               (1)   By   delivering a copy of the     Summons and a copy of the complaint t0 the                     defendant,
               (2)   By   leaving a copy of the      Summons and a copy of the complaint at
which   is   the dwelling place or usual place 0f abode of
and by mailing a copy of said summons t0 said defendant                     at the   above address.
           (3) Other Service or Remarks:




Sheriff‘s Costs                                                                                       Sheriff


                                                                                                      By:
                                                                                                            Deputy


                                                                 CLERK'S CERTIFICA TE OF MAILING
               I   hereby certify that 0n the                            day 0f                                  ,
                                                                                                                     2020,        I   mailed a copy of this      Summons and   a copy 0f the
complaint t0 the defendant,                                                                                  ,       by                                                   mail, requesting a
return receipt, at the address furnished                          by   the plaintiff.




                                                                                                      Clerk, Hendricks Superior Court


Dated:                                                      ,   2017.                                 By:
                                                                                                            Deputy


                                                     RETURN ON SERVICE OF SUMMONS BYMAIL
          hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the
               I

complaint mailed to defendant                                          was accepted by the defendant on the     day of
                           2020.
               I   hereby certify that the attached return receipt was received by                                                me    showing      that the   Summons and   a copy 0f the
complaint was returned not accepted 0n the _ day of                    2020.                                              ,


        I hereby certify that the attached return receipt was received by me showing that the                                                                   Summons and   a copy of the
complaint mailed t0 defendant
behalf of said defendant 0n the                      _          day of
                                                                                            was accepted by
                                                                                                      ,
                                                                                                          2020.
                                                                                                                                                                                     0n




                                                                                                      Clerk, Hendricks Superior Court


                                                                                                      By:
                                                                                                            Deputy




                            g                                                           .



                             9                                           ESE
                     :8                                                £53m“;                                m-                                                    m

                     38          a
                                                                       Egg
                                                                        '«                                   ZE                                                    .4


                                                                                                                                                                   j;


                     HZ:
                     '42:)
                                                                       “2’25
                                                                       ”hm:
                                                                                                             OEo                         é
                                                                                                                                         o
                                                                                                                                                                   2°




                     U
                     Hp“ >                                             mhn
                                                                       mza                                   2g:H                        U
                                                                                                                                         m
                                                                                                                                                                   ea

                                                                                                                                                                   8
                                                                                                                                                                   45

                     Emu“                                              Em                                                     m          E                         oﬁo
                     HZ";
                     >H;                              ‘9               <0”                                   2:                          FE                        §a
                                                                       mag                                                    o          a                         s:
                     WW“
                     HF°                                               22H
                                                                       OOH                                   DUm                         m                         (DJ:
                                                                                                                                                                   gag


                                                                       WE                       v3
                                                                                                                                         m
                                                                                                                                         m                       EH8
oo-                  géa                         n
                                                                                                *a
                                                                                                             m9                                                  252:»:        o

m                                :-             :                                                                                                                220.80        EB
§8
Um                   Am-S
                     <mm                       E
                                               m
                                                                       com
                                                                       Adz
                                                                                                “3
                                                                                                a                             S
                                                                                                                              m
                                                                                                                                                                 wag
                                                                                                                                                                 585:6
                                                                                                                                                                               2::
                                                                                                                                                                               2;”
  Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20
                              32D04-2007-CT-0001  22     Page 16 of 23 PageID  #:7/17/2020
                                                                           Filed: 20       7:42 PM
                                                                                                                                                                       Clerk
                                                               Hendricks Superior Court 4                                                      Hendricks County, Indiana


                                                                 SUMMONS
                                                     In the Superior Court 0f Hendricks                        County
                                                     1 Courthouse Square, #106, Danville, IN 46122
                                                     (317) 745-9231


                                                     Cause No.

ALLSTATE VEHICLE & PROPERTY INSURANCE CO.,                                                  as subrogee        of Tricia Veach,


                                               Plaintiff,


                     __Vs__


LOWES COMPANIES, INC.                      a/k/a   LOWES HOME CENTERS, INC.                                  and   NEW WIDETECH
INDUSTRIES, CO., LTD.

                                                 Defendants.

TO DEFENDANT:                  NEW WIDETECH INDUSTRIES, CO., LTD.
                                Section B, 34FL. No. 16—1, Xinzhan Rd., Banqiao Dist,                                    New Taipei City 220,
                               Taiwan (R.O.C.) Post code 22041

          You   are hereby notiﬁed that     you have been sued by           the person     named      as plaintiff   and in the Court indicated above.

          The nature of the suit against you is stated in the complaint which                   is   attached to this   Summons.     It   also states the relief
sought 0r the demand made against you by the plaintiff.

          An    answer or other appropriate response             in writing to the complaint            must be ﬁled      either   by you or your attorney
within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23) days if this                              Summons was
received by mail), or a judgment by default may be rendered against you for the relief demanded by plaintiff.

         If you have a claim for      relief against the plaintiff arising           from the same transaction or occurrence, you must              assert   it   in
your written answer.

           If you need the name 0f an attomey, you may contact   th   Indianapolis   Bar Association Lawyer Referral Service (269-2222), or the Marion County
Bar Association Lawyer Referral Service (634-3950).


Date
       3/20/2020
                                                                              Clerk, Hendricks Superior Court


                        (The following manner of service 0f summons                                   is   hereby designated.)

                X              Registered or certiﬁed mail.


                                Service at place of employment, to-wit:


                                Service on individual     -—   (Personal or copy) at above address.


                                Service on agent. (Specify)


                               Other service. (Specify)
    Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 17 of 23 PageID #: 21
                      SHERIFF'S RETURN ON SERVICE OF SUMMONS

               Ihereby     certify that   I   have servedthis summons 0n the         day of                                               ,
                                                                                                                                              2020:
               (1)   By   delivering a copy of the     Summons and a copy of the complaint t0 the                      defendant,
               (2)   By   leaving a copy of the      Summons and a copy of the complaint at
which   is   the dwelling place or usual place 0f abode of
and by mailing a copy of said summons t0 said defendant                     at the    above address.
           (3) Other Service or Remarks:




Sheriff‘s Costs                                                                                        Sheriff


                                                                                                       By:
                                                                                                             Deputy


                                                                 CLERK'S CERTIFICA TE OF MAILING
               I   hereby certify that 0n the                            day 0f                                   ,
                                                                                                                      2020,        I   mailed a copy of this      Summons and   a copy 0f the
complaint t0 the defendant,                                                                                   ,       by                                                    mail, requesting a
return receipt, at the address furnished                          by   the plaintiff.




                                                                                                       Clerk, Hendricks Superior Court


Dated:                                                      ,   2017.                                  By:
                                                                                                             Deputy


                                                     RETURN ON SERVICE OF SUMMONS BYMAIL
          hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the
               I

complaint mailed to defendant                                          was accepted by the defendant on the     day of
                           2020.
               I   hereby certify that the attached return receipt was received by                                                 me    showing      that the   Summons and    a copy 0f the
complaint was returned not accepted 0n the _ day of                    2020.                                               ,


        I hereby certify that the attached return receipt was received by me showing that the                                                                    Summons and    a copy of the
complaint mailed t0 defendant
behalf of said defendant 0n the                      _          day of
                                                                                             was accepted by
                                                                                                       ,
                                                                                                           2020.
                                                                                                                                                                                      0n




                                                                                                       Clerk, Hendricks Superior Court


                                                                                                       By:
                                                                                                             Deputy




                            m
                            ‘3
                                                                                  9
                             9                                            EC
                     n8                                                “s9
                                                                       20w
                                                                                                              m                -
                                                                                                                                                                    a

                     E8          S
                                                                       Egg
                                                                        '“
                                                                                                              Zg                                                    g
                     mzéé
                     '42:)
                                                                       L235
                                                                       ”hm:
                                                                                                              OEo                         a
                                                                                                                                          o
                                                                                                                                                                    é”
                                                                                                                                                                    '5



                     U  >
                     “Dc:
                                                                       mhn
                                                                       HZE                                    2g:H                        U
                                                                                                                                                                    ea

                                                                                                                                                                    8
                                                                                                                                                                    g
                     Emu-                                              EH                                                                 .m
                                                                                                                                                                    an
                     mz.2
                     >~h   >‘H
                                                      g                {Um
                                                                       mac2H
                                                                                                              EDOm                        [a
                                                                                                                                          m
                                                                                                                                          M
                                                                                                                                          m
                                                                                                                                                                    5%
                                                                                                                                                                    '53.;
                                                                                                                                                                    (9.:

                     HH°                                               OOH
                                                                       ”“5                                                     m          m
                                                                                                                                          m                       :wdo
oo‘                  “£8                         a
                                                                                                 r13

                                                                                                 ‘5
                                                                                                              m2                                                  §§§§          o
                                                                                         ‘

m                                :-             :                                                                                                                 220.80        EB
§8
Um                   Am-S
                     <mm                       E
                                               m
                                                                       coma
                                                                       AAZQ
                                                                                                 "3
                                                                                                 a                             S
                                                                                                                               m
                                                                                                                                                                  agaa
                                                                                                                                                                  585:6
                                                                                                                                                                                2::
                                                                                                                                                                                2;”
  Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 18 of 23 PageIDFiled:
                                                                                #: 22
                                                                                    9/9/2020 1:48 PM
                                                                                                                                                                               Clerk
                                                                                                                                                    Hendricks County, Indiana


                                                     ALIAS                   SUMMONS
                                                      In the Superior Court 0f Hendricks                       County
                                                      1 Courthouse Square, #106, Danville, IN 46122
                                                      (317) 745-9231


                                                      Cause No. 32D04—2007-CT-000122

ALLSTATE VEHICLE & PROPERTY INSURANCE CO.,                                                   as subrogee       of Tricia Veach,


                                                Plaintiff,


                     __Vs__


LOWES COMPANIES, INC.                       a/k/a   LOWES HOME CENTERS, INC.                                 and   NEW WIDETECH
INDUSTRIES, CO., LTD.

                                                  Defendants.

TO DEFENDANT:                   LOWES COMPANIES, INC. a/k/a LOWES HOME CENTERS, INC.
                                c/o Registered Agent: Corporation Service                 Company
                                1000 Lowes Blvd.
                                Mooresville, NC 281 17


          You   are hereby notiﬁed that      you have been sued by the person named                   as plaintiff   and   in the Court indicated above.


          The nature of the suit against you is stated in the complaint Which                   is   attached to this   Summons.       It   also states the relief
sought or the demand made against you by the plaintiff.

          An    answer or other appropriate response              in writing to the complaint           must be ﬁled        either   by you or your attorney
within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23) days if this                                Summons was
received by mail), or a judgment by default may be rendered against you for the relief demanded by plaintiff.

         If you have a claim for       relief against the plaintiff arising           from the same transaction or occurrence, you must                     assert   it   in
your written answer.

           If you need the name of an attorney, you may contact   the Ind]   apolis   Bar Association Lawyer Referral Service (269-2222      ,
                                                                                                                                                 or the   Marion County
Bar Association Lawyer Referral Service (634-3950).
                                                                                                                                v
                9/9/2020
Dated                                                                                                                                            (Seal)
                                                                               Clerk, Hendricks Superior Court


                        (The following manner of service of summons                                   is   hereby designated.)

                                Registered 0r certiﬁed mail.


                                Service at place 0f employment, to-wit:


                                Service on individual      --   (Personal or copy) at above address.


                                Service on agent. (Specify)


                X               Other service. (Specify)                       Sheriff's Service
   Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 19 of 23 PageID #: 23
                     SHERIFF'S RETURN ON SERVICE OF SUMMONS

               Ihereby     certify that   I   have servedthis summons 0n the         day of                                          ,
                                                                                                                                         2020:
               (1)   By   delivering a copy of the     Summons and a copy of the complaint t0 the                     defendant,
               (2)   By   leaving a copy of the      Summons and a copy of the complaint at
which   is   the dwelling place or usual place 0f abode of
and by mailing a copy of said summons t0 said defendant                     at the   above address.
           (3) Other Service or Remarks:




Sheriff‘s Costs                                                                                       Sheriff


                                                                                                      By:
                                                                                                            Deputy


                                                                 CLERK'S CERTIFICA TE OF MAILING
               I   hereby certify that 0n the                            day 0f                                  ,
                                                                                                                     2020,    I   mailed a copy of this      Summons and      a copy 0f the
complaint t0 the defendant,                                                                                  ,       by                                               mail, requesting a
return receipt, at the address furnished                          by   the plaintiff.




                                                                                                      Clerk, Hendricks Superior Court


Dated:                                                      ,   2017.                                 By:
                                                                                                            Deputy


                                                     RETURN ON SERVICE OF SUMMONS BYMAIL
          hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the
               I

complaint mailed to defendant                                          was accepted by the defendant on the     day of
                           2020.
               I   hereby certify that the attached return receipt was received by                                            me    showing      that the   Summons and    a copy 0f the
complaint was returned not accepted 0n the _ day of                    2020.                                              ,


        I hereby certify that the attached return receipt was received by me showing that the                                                               Summons and    a copy of the
complaint mailed t0 defendant
behalf of said defendant 0n the                      _          day of
                                                                                        was accepted by
                                                                                                      ,
                                                                                                          2020.
                                                                                                                                                                                   0n




                                                                                                      Clerk, Hendricks Superior Court


                                                                                                      By:
                                                                                                            Deputy




                            g                                                     h.
                           O
                             r                                            Eda
                                                                       “c6934
                     nu                                                   0CD                                m°                                               m
                     Zm                                                £2“                                   ZE                                               E
                     <Q
                     ”z”a
                                                                        Wig
                                                                       UmH                                   o2                    m                           a)




                     H28>                                              me
                                                                       Hm:                                   2oo                   H
                                                                                                                                   8
                                                                                                                                                              .S
                                                                                                                                                              L5
                                                                                                                                                              o3
                     U
                     “D                                                UEHG
                                                                       ﬁzz                                   2m
                                                                                                             DH
                                                                                                                                   U
                                                                                                                                   m
                                                                                                                                                              8

                     mm.§                                              HHH                                   m“                    ’
                                                                                                                                                              45
                                                                                                                                                              O
                     Hz:
                     >H;                              g                EOE
                                                                       mag                                   mg                    E                          5?:
                                                                                                                                                              “é:
                                                                                                                                   a
                     aw“
                     Hhc                                               229
                                                                       com                                   so                    a                          0;:

                                                                       we                                    gm                    m
                                                                                                                                   w                          Ego
oo-                  <§8
                     5mg”
                                                 ,                                            a
                                                                                               (,3


                                                                                                             4o                                             égeg
                                                                                                                                                            6mg:
                                                                                                                                                                          o
                                                                                                                                                                          go
z;
a                    ﬂog
                                               T45


                                               E                       Egg
                                                                         g
                                                                                              g                           g                                 2.5.8“)
ag
Um                   4mg
                     <mm                       s
                                               m
                                                                       com
                                                                       Adz
                                                                                              “E
                                                                                              a                           é
                                                                                                                          m                                 :ge;
                                                                                                                                                            mozo
                                                                                                                                                                          17mg
                                                                                                                                                                          2i:
                                                                                                                                                                          :é’
    A
        V
                                               ‘
                                                   ,“MWLC [w
                 Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 20 of 23 PageID #: 24
                 I




            4‘                                                                                                                v                                                Filed: 9/9/2020
                                                                                                                                               Uw
                                                           ‘


.
                                                                                                                   30             OU a                                                                  1:43;:

                               gqa                                                                                                                                      Hendricks County, lndlana


                                                                           ALIAS              SUMMONS
                                                                           In the Superior Court of Hendricks                      County                                             ”J

                                                                           1 Courthouse Square, #106, Danville, IN 46122                                                       g
                                                                                                                                                                               i:
                                                                                                                                                                                      E1
                                                                           (317) 745-9231                                                                                             S:

                                                                                                                                                                               ﬂ      9..


                                                                           Cause No. 32D04-2007-CT-000122                                                                      :j     p     3   ‘   ‘
                                                                                                                                                                               no     b
                     ALLSTATE VEHICLE & PROPERTY INSURANCE                                            CO., as subrogee of Tricia Veachfdg                                  :2
                                                                                                                                                                                      gr




                                                                     Plaintiff,                                                                               f5,
                                                                                                                                                                           9?         't‘



                                                                                                                                                                           ‘2
                                                                                                                                                              V
                                                                                                                                                              z“:




                                          --Vs--


                     LOWES COMPANIES, INC.                     a/k/a      LOWES HOME CENTERS, INC. and NEW WIDETECH
                     INDUSTRIES, CO., LTD.

                                                                      Defendants.


                     T0 DEFENDANT:                   LOWES COMPANIES, INC. a/k/a LOWES HOME CENTERS, INC.
                                                     c/o Registered Agent: Corporation Service             Company
                                                     1000 Lowes Blvd.
                                                     Mooresville,    NC    281 l7


                               You    are hereby notiﬁed that    you have been sued by          the person   named       as plaintiff and in the Court indicated above.


                               The nature of the     suit against   you   is   stated in the complaint    which   is   attached to this        Summons.     It      also states the relief
                     sought or the    demand made     against you    by   the plaintiff.


                               An answer       or other appropriate response in writing to the complaint must be ﬁled either                             by you or your attorney
                     within twenty (20) days,      commencing       the   day aﬁer you receive     this   Summons,       (or twenty-three (23)         days  if this Summons was

                     received by mail), or a judgment by default           may be      rendered against you for the relief demanded by                plaintiff.


                               1f   you have   a claim for relief against the plaintiff arising       from the same transaction or occurrence, you must                          assert    it   in

                     your written answer.

                                If you need the name of an anomey. you may contact the Ind      apolis Bar Association   Lawyer    Rct'en'al   Sewicc (269-2222),     or the   Marion Cotmty
                     Bar Association Lawyer Referral Service (634-3950).

                                      9/9/2020
                     Dated                                                                                                                                            (Seal)
                                                                                                 rClerk, Hendricks Superior Court


                                               (The following manner of service of summons                               is   hereby designated.)

                                                     Registered or certiﬁed mail.


                                                     Service at place of employment, to-wit:


                                                     Service on individual        --   (Personal 0r copy) at above address.


                                                     Service on agent. (Specify)


                                      X              Other service. (Specify)                     Sheriffs Service
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 21 of 23 PageID #: 25
                                          SHERIFF'S                  RETURN ON SERVICE OF SUMMONS
          [hereby certify that     l   have served   this   summons on  lhe      / day of
                                                                                  2                 ffZ/fméfr, 2020:
          (l)    By   delivering a copy of the   Summom        and a copy ofthe complaint to thc defendant,
           (2)   Byleaving a copy of the Summons             and a copy of the complaint at
which is the dwelling place or usual place of abode of
and by mailing a copy of said summons lo said defendant              at   the above address.

           (3) Other Service or Remarks:




                                                                                                                                                  a
Sheriﬂ‘s Costs                                                                                 Sheriii                                    a




                                                          CLERK'S CERTIFICA TE OF MAILING
           l   hereby certify that on the                        day of                                   .   2020,         I   mailed a copy of this    Summons and      a copy of the
complaint      to the defendant,                                                                      ,       by                                                      mail, requesting a
return receipt, at the address furnished                    by the   plaintiff.




                                                                                               Clerk, Hendricks Superior Court


Dated:                                               ,
                                                         2017.                                 By:
                                                                                                    Deputy


                                                RETURN ON SERVICE OF SUMMONS BY MAIL
           I    hereby certify that the attached return receipt was received by                                             me showing        that :he   Summons and      a copy of the
complaint mailed t0 defendant                                                                                          was accepted by        the defendant      on the          day of
                                        2020.
        I hereby certify that the attached return receipt was received by me showing that the                                                            Summons and      a copy of the
complaint was returned not accepted on the _ day of                    2020.                                       ,



           l    hereby certify that the attached return receipt was received by                                             me showing        that the   Summons and      a copy of the
complaint mailed to defendant
behalf of said defendant on the                 _           was accepted by
                                                         day of                                ,
                                                                                                   2020.
                                                                                                                                                                                 on




                                                                                               Clerk, Hendricks Superior                      Coun

                                                                                               By:
                                                                                                     Deputy




                         3                                                   «'
                          .                                          60.5
                        O
                          O
                                                                :U
                                                               Nag:
                 :U                                              0m
                                                               30m                                       C20
                                                                                                                        o                                  O-

                                                                                                                                                           j
                 58                                              “.Ea                                    ozE                                               a-




                 m
                 '4
                              5N
                               v
                                                               me
                                                               0039‘
                                                               "1m:                                      20
                                                                                                         ECm
                                                                                                                                  {g
                                                                                                                                  m
                                                                                                                                  o
                                                                                                                                                           E“
                                                                                                                                                           U-l

                                                                                                                                                           «a

                 U            >                                mE-tn                                                              U                         8
                 “Dev
                 =m.a                                          EZE
                                                               zm                                        Di—
                                                                                                         mm
                                                                                                                                 m                         5
                                                                                                                                                           Ore
                 Hz:
                 >HH                             g             <05
                                                               “mm                                       goD
                                                                                                                                 En
                                                                                                                                 m
                                                                                                                                 E
                                                                                                                                                           gs
                                                                                                                                                           Egg
                 ["H°                                          0°”                       m'
                                                                                                         .40:                    m                        aﬁsg
 o-o             <g8                                           0:9                       E               <0                      "’
                                                                                                                                                         £2598            o
 zz              5mg”                                          $33                      8                              E
 88              AOI-                     Tr;
                                          =                    333                       5                             “a                                2323.8.)         :2
 538
 Up:
                 4mg
                 <mm                      E
                                          9..
                                                               com
                                                               aaz                      t
                                                                                         a
                                                                                                                       S
                                                                                                                       m
                                                                                                                                                         wag
                                                                                                                                                         55:6
                                                                                                                                                                          2.»?
                                                                                                                                                                          :1“:
    -
             Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 22 of 23 PageID #: 26
                 '                      '




        ->                                                           AFFIDAVIT OF SERVICE

              STATE 0F NORTH CAROLINA                                                    FILE #                    3a          Do q    ~
                                                                                                                                           3m    ‘1 ~   CV   - 000!   1}
              COUNTY 0F IREDELL                                                          CASE #                        0   x
                                                                                                                               4&2     M
              MMWMMS
              DATE
                            PLAINTI                                           (l

                                                                                                  TIME         l0—
                                                                                                                   2

                                                                                                                           A/l‘xc
                                                                                                                           DEFENDANT

                                                                                                                               44
                                                                                                                                           V7




                           2.2L 24:21

              DEFENDANT;              [mgg                 (44MNZLM                     I

              AT THE FOLLOWING ADDRESS:                       (MA gm 611A mm                              .
                                                                                                          ,        -

                     _c0MPLA1NT                                                          NOTICE 0F HEARING
                     _M0T10N                                                             ORDER
                     __NOTICE                                                               P     ITION
                     ____N0TICE 0F FORECLOSURE                                     I
                                                                                       {CIVIL SUMMONS
                     ___ OTHER
                     TO THE ABOVE NAMED DEFENDANT PERSONALLY
                     BY LEAVING A COPY WITH                                  A PERSON OF
                     SUITABLE AGE AND DISCRETION, RESIDING AT THE DEFENANT'S USUAL ADDRESS.


               :XTO      lighuwr ﬂl/l 1m.)                                         A PERSON WHO               Is   AUTHORIZED To RECEIVE
                     SERVICE FOR THE DEFENDANT.

                     AS THE DEFENDANT       IS       A CORPORATION SERVICE                          IS   MADE BY SERVING
                                                                             THE REGISTERED AGENT OF THE CORPORATION.

’
                     OTHER MANNER OF SERVICE:


                     RETURNED UNSERVED FOR THE FOLLOWING REASON:                                                                            DATE RETURNED
                                                                                                                                                UNSERVED:




                                                                                            W
                                                                                                                   DARREN     CAMPBELL
                                                                                                                                  E.

                                                                                                          SHERIFF OF IREDELL       COUNTY
                                                                                                                       NORTH CAROLINA
               STATE 0F NORTH CAROLINA
               COUNTY 0F [REDELL
                                        .d
                                                                                                                                /
                                                                                                                       PUWMAKING RETURN
               SWORN To BEFORE ME

                                                                                                               PRINTEmdAME 0F DEPUTY

                                                        \                                   ’6,
                                                                         ,.
               MY COMMISSION EXPIRES             ‘


                                                       5‘
                                                       545*
                                                             QVWKQ’Q
                      //w?’Q3                                     .7':       “0744
                                                                                   ’-
                                                       5   $1   a
                                                                                        g: 3'; E
                                                                     ,QQLIO
                                                                                            0 e§
                                                       3,3"...
                                                                    °'   ’
                                                                     ‘0 .0
                                                        6,   (           '-.e'23
                                                                                        es
                                                                (
Case 1:20-cv-02724-MJD-JRS Document 1-1 Filed 10/21/20 Page 23 of 23 PageID #: 27




                                            ~II.
